Citation Nr: 9917803	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-28 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for the 
residuals of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran served honorably in active service from 
November 1967 to November 1970. 

In a March 1999 VA form 21-4138 (Statement in Support of 
Claim), the veteran requested consideration of a claim for 
service connection for a splenectomy scar.  However, as the 
only issue currently before the Board is that set forth on 
the title page of this decision, this matter is referred to 
the RO for appropriate action.

In addition, the Board notes that, on April 15, 1999, the 
veteran had an appeal hearing before the undersigned member 
of the Board.  However, due to technical error, the hearing 
was not properly recorded, and thus, a hearing transcript 
could not be produced.  As a result, in a June 2, 1999 
letter, the RO notified the veteran of the inability to 
obtain a hearing transcript and gave her the opportunity to 
have a second appeal hearing before a traveling member of the 
Board, if she so desired.  However, on June 9, 1999, she 
responded to the RO's letter by indicating that she did not 
desire to have a second hearing.  As the record does not 
contain further indication that the veteran or her 
representative have requested that the hearing before a 
member of the Board be rescheduled, the Board deems the 
veteran's request for such hearing withdrawn.  See 38 C.F.R. 
§ 20.702 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The record contains medical evidence showing that the 
veteran currently suffers from the residuals of a 
cerebrovascular accident possibly related to 
treatment/evaluation received at a VA medical facility. 

3.  The evidence is in relative equipoise.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the residuals of a cerebrovascular accident have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The law provides that the VA must pay disability compensation 
to a veteran "in the same manner as if such disability, 
aggravation or death were service-connected" under the 
following circumstances: if the veteran suffers an injury, or 
an aggravation of an injury, as a result of VA 
hospitalization, medical or surgical treatment, or the 
pursuit of certain vocational rehabilitation, or as a result 
of having submitted to an examination under any VA law or 
regulation, which is not the result of his willful 
misconduct, and such injury or aggravation results in 
additional disability or death to the veteran.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1998).  Competent 
medical evidence is required to support claims involving a 
medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized. 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
suffered as a result of hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

For claims filed prior to October 1, 1997, as in this case, a 
claimant is not required to show fault or negligence in 
medical treatment.  Essentially, all additional disability 
resulting from VA treatment may be compensated under section 
1151, except such disability that falls under certain 
narrowly prescribed exceptions, none of which apply in this 
case.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
afford sub nom. Gardner v. Brown, 5 F.3d 11456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 115 S. Ct. 552 (1994).

With respect to the evidence of record, the evidence shows 
that on September 7, 1994, the veteran came to the Columbus 
VA Medical Center (VAMC) with complaint of headaches, left 
eye pain, a kaleidoscope type of effect in the right eye and 
left ear ringing; however, after being in the waiting room 
for a couple of hours, the veteran left before being fully 
examined.  Subsequently on September 9, 1994, she underwent a 
telephone triage with Columbus VAMC personnel and, during 
this phone conversation, the veteran reported that she had 
ringing in her left ear and that on her September 7th visit 
she was told she had blood pressure of 130/98.  The evidence 
shows that, at this time, the Columbus VAMC personnel 
diagnosed the veteran with a possible migraine headache.

On September 11, 1994, the veteran was seen at the Emergency 
Room (ER) of the Grand Riverside Methodist Hospital with 
complaints of headaches, ringing in her ears, vomiting, 
abdominal pain and blood pressure of 150/104.  On 
examination, she had tympanic membranes within normal limits, 
intact extraocular movements, round pupils which were 
reactive to light, no facial asymmetry, normal speech 
pattern, no evidence of nuchal rigidity, clear lungs to 
auscultation, and regular heart.  And, a CT Scan of her head 
revealed normal results.  As such, she was discharged with a 
prescription of Procardia, and with instructions to not take 
any more antibiotics and re-check with the VA clinic within 
the next couple of days. 

The next day, on September 12, 1994, the veteran was examined 
at the Columbus VAMC for headaches and complaints of left arm 
and leg numbness.  During this examination, reference was 
made to her examination at the Grant Riverside Methodist 
Hospital the prior day, and she was told to stop taking the 
prescription medication for headaches given to her on 
September 9th; she was scheduled for another appointment on 
September 14, 1999.  And, on September 14th, the veteran was 
once again examined and again complained of a headache around 
her left eye with ringing in her left ear, and visual 
disturbances.  On examination, she had blood pressure of 
122/80 with tenderness over the left frontal sinus, congested 
nose, neck without bruits or nodes, and a normal heart with a 
probable systolic ejection.  During this examination, the 
examiner noted that the veteran could have both a sinus 
headache and migraine problems, but that since she did not 
have a history of migraines, she was referred to neurology 
and was given antibiotics for a possible sinus infection. 

On September 21, 1994, the veteran was examined at the ER of 
the Ohio State University Medical Center and underwent an MRI 
examination of her brain.  The MRI revealed she had multiple 
left periventricular white matter lesions which were non-
specific in nature and which may be related to vascular 
disease representing small infarcts, but that it could also 
be related to vasculitis of embolic phenomenon.  And 
September 28, 1994 notations by Elizabeth T. Walz, M.D. from 
the Ohio State University Medical Center reveal the veteran 
had a stroke which affected her ability to communicate in 
writing and verbally.  Furthermore, in November 1994, the 
veteran was once again examined at the Ohio State University 
Medical Center and it was determined she had a pattern of 
mild relative deficits on measures of expressive language 
with a slow motor response of the right hand and sensori-
perceptual error which would be consistent with a focal area 
of dysfunction in the frontal/parietal region of the left 
cerebral hemisphere.

At present, as per records from the Wade Park VAMC dated 
August 1998, the veteran lives with her daughter and suffers 
from difficulties in long and short term memory, speaking, 
writing and reading, although she was dyslexic before she had 
her stroke. 

In weighing the evidence, the Board has considered statements 
by a VA expert dated April and May 1996.  In the April 1996 
statement, the VA expert indicated that, on September 14, 
1994, the Columbus VAMC physician recommended that the 
veteran consult with a neurologist to evaluate the 
possibility of having migraine headaches, but that 
unfortunately, this physician neither considered other 
possible causes for the veteran's transient sensory loss nor 
recorded a neurological examination.  He/she also did not 
state how soon the veteran should be scheduled for an 
appointment with a neurologist.  Furthermore, the Board 
notes, the expert indicated that the VA examiner should have 
recorded the additional possibility of a transient ischemic 
attack (TIA), seizure, and spinal cord disorders as the cause 
of her limb numbness.  And, although the veteran's "probable 
systolic ejection click" could have indicated a mitral valve 
prolapse (MVP), which is a possible risk factor for stroke, 
the relationship between a MVP and a stroke was 
controversial.  The VA expert concluded by noting that he 
could not find objective medical evidence of a stroke, but 
that the veteran possibly had only TIAs.

However, in his May 1996 statement, the VA expert noted that 
the Grant Riverside Methodist Hospital personnel were 
negligent in that the veteran should have had an immediate 
neurological consultation and evaluation for TIA, which was a 
preventable cause of stroke, particularly due to the 
veteran's complaints of numbness in the hands.  Additionally, 
he indicated that he disagreed with the November 1994 report 
from the Ohio State University Medical Center concluding that 
the veteran had a stroke as "mild relative deficits" were 
subjective in nature, were not specific for stroke and could 
be observable in malingerers or patients with hysteria and 
structural brain lesions.

Lastly, the Board has taken into consideration evidence 
indicating that on January 23, 1998, the veteran entered into 
a settlement agreement with VA with the purpose of 
compromising a disputed claim under the Federal Tort Claims 
Act for an alleged failure to diagnose and treat a stroke 
resulting in personal injury and continuing disability, such 
alleged failure having occurred on September 14, 1994 at the 
Columbus VAMC.  As part of the settlement agreement, the 
parties stipulated that it was possible that the claimant 
would not have had a stroke in September 1994 if she had been 
timely treated at the Columbus VAMC or elsewhere; however, 
the parties also stipulated that they disputed whether the 
evidence supported such conclusion to a reasonable degree of 
medical certainty.

After a review of the evidence of record, the Board finds 
that, pursuant to Section 5107(b), the benefit of the doubt 
rule must be applied to a claim when the evidence submitted 
in support of the claim is in relative equipoise.  The 
evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  And, in this case, after reviewing the veteran's 
statements and all of the evidence of record, the Board finds 
that the evidence is in relative equipoise, and that the 
benefit of the doubt rule is applicable to this claim.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran suffers from 
additional disability resulting from VA medical treatment and 
that she is entitled to compensation for the residuals of her 
cerebrovascular accident, pursuant to the provisions of 38 
U.S.C.A. § 1151. 


ORDER

Entitlement to compensation for the residuals of a 
cerebrovascular accident pursuant to the provisions of 38 
U.S.C.A. § 1151 is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

